UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: September 30, 2010 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (96.1%)(a) Shares Value Airlines (1.5%) Qantas Airways, Ltd. (Australia) (NON) 558,042 $1,505,558 Singapore Airlines, Ltd. (Singapore) 226,540 2,811,187 Automotive (4.3%) Fiat SpA (Italy) 126,916 1,959,716 Nissan Motor Co., Ltd. (Japan) (NON) 615,700 5,382,484 Porsche Automobil Holding SE (Preference) (Germany) 20,851 1,033,149 Valeo SA (France) (NON) 67,420 3,125,405 Volkswagen AG (Preference) (Germany) 9,747 1,177,041 Banking (17.4%) Banco Bradesco SA ADR (Brazil) (S) 122,015 2,486,666 Banco Santander Central Hispano SA (Spain) 444,843 5,653,445 Barclays PLC (United Kingdom) 913,466 4,300,930 BNP Paribas SA (France) 80,229 5,709,295 China Construction Bank Corp. (China) 2,452,000 2,148,978 Danske Bank A/S (Denmark) (NON) 152,907 3,691,452 Governor & Co. of The Bank of Ireland (The) (Ireland) (NON) 1,417,154 1,198,503 Governor & Co. of The Bank of Ireland (The) ADR (Ireland) (S) (NON) 42,008 142,827 HSBC Holdings PLC (London Exchange) (United Kingdom) 934,969 9,477,311 Mitsubishi UFJ Financial Group, Inc. (Japan) 281,500 1,313,149 Mizuho Financial Group, Inc. (Japan) 1,041,200 1,523,281 National Australia Bank, Ltd. (Australia) 61,890 1,516,539 National Bank of Canada (Canada) 62,320 3,937,372 National Bank of Greece SA (Greece) (NON) 64,262 628,498 National Bank of Greece SA (Rights) (Greece) 64,262 31,556 National Bank of Greece SA (Rights) (Greece) (NON) 64,262 60,483 Royal Bank of Canada (Canada) 39,779 2,074,299 Societe Generale (France) 28,572 1,646,636 Sumitomo Mitsui Financial Group, Inc. (Japan) 120,900 3,525,948 Beverage (1.2%) Anheuser-Busch InBev NV (Belgium) 27,925 1,643,631 Britvic PLC (United Kingdom) 244,918 1,867,539 Biotechnology (0.1%) Sinovac Biotech, Ltd. (China) (NON) (S) 108,842 422,307 Broadcasting (1.1%) Mediaset SpA (Italy) 448,940 3,184,358 Cable television (0.8%) Kabel Deutschland Holding AG (Germany) (NON) 57,164 2,269,060 Chemicals (2.7%) BASF SE (Germany) 33,926 2,140,532 Lanxess AG (Germany) 34,450 1,888,589 Nitto Denko Corp. (Japan) 46,600 1,824,547 Syngenta AG (Switzerland) 7,740 1,925,636 Commercial and consumer services (1.9%) Edenred (France) (NON) 124,101 2,459,638 Kloeckner & Co., AG (Germany) (NON) 71,973 1,620,375 LG Corp. (South Korea) 20,723 1,499,362 Computers (0.9%) Fujitsu, Ltd. (Japan) 378,000 2,656,290 Conglomerates (1.8%) Mitsui & Co., Ltd. (Japan) 253,000 3,768,150 Vivendi (France) 51,018 1,395,302 Construction (1.4%) Carillion PLC (United Kingdom) 427,465 2,106,039 HeidelbergCement AG (Germany) 41,028 1,978,336 Consumer (0.4%) Christian Dior SA (France) 8,049 1,052,689 Consumer goods (1.5%) Henkel AG & Co. KGaA (Germany) 36,811 1,978,355 Reckitt Benckiser Group PLC (United Kingdom) 45,115 2,482,226 Electric utilities (2.1%) Atco, Ltd. Class I (Canada) 44,400 2,332,977 CEZ AS (Czech Republic) 58,826 2,635,042 Fortum OYJ (Finland) 48,236 1,262,631 Electrical equipment (1.9%) LS Corp. (South Korea) 14,525 1,490,397 Mitsubishi Electric Corp. (Japan) 317,000 2,729,416 Prysmian SpA (Italy) 80,368 1,468,988 Electronics (2.1%) Compal Electronics, Inc. (Taiwan) 1,666,238 1,992,029 Garmin, Ltd. (S) 40,800 1,238,280 Venture Corp., Ltd. (Singapore) 385,000 2,874,729 Energy (other) (0.4%) China WindPower Group, Ltd. (China) (NON) 9,150,000 1,037,783 Engineering and construction (0.9%) Vinci SA (France) 50,157 2,515,680 Financial (0.9%) Irish Life & Permanent PLC (Ireland) (NON) 195,004 369,733 ORIX Corp. (Japan) 28,710 2,196,544 Food (2.2%) Kerry Group PLC Class A (Ireland) 97,998 3,440,105 Toyo Suisan Kaisha, Ltd. (Japan) 149,000 3,075,057 Homebuilding (0.6%) Persimmon PLC (United Kingdom) (NON) 287,796 1,806,430 Insurance (7.3%) ACE, Ltd. 52,686 3,068,960 Allianz SE (Germany) 14,490 1,638,526 AXA SA (France) 236,510 4,137,492 ING Groep NV (Netherlands) (NON) 430,626 4,470,079 Prudential PLC (United Kingdom) 311,441 3,115,318 Zurich Financial Services AG (Switzerland) 21,605 5,069,157 Investment banking/Brokerage (0.5%) Credit Suisse Group (Switzerland) 32,944 1,409,656 Lodging/Tourism (0.7%) TUI Travel PLC (United Kingdom) 574,587 1,936,015 Machinery (%) Lonking Holdings, Ltd. (China) 63,000 63,659 Manufacturing (0.5%) Smiths Group PLC (United Kingdom) 73,929 1,416,272 Media (0.7%) WPP PLC (Ireland) 192,080 2,126,627 Metals (3.1%) Rio Tinto PLC (United Kingdom) 57,541 3,364,847 Teck Resources, Ltd. Class B (Canada) 66,900 2,754,897 Xstrata PLC (United Kingdom) 149,934 2,869,959 Natural gas utilities (2.1%) Centrica PLC (United Kingdom) 448,234 2,278,806 GDF Suez (France) 49,514 1,773,589 Tokyo Gas Co., Ltd. (Japan) 466,000 2,117,928 Office equipment and supplies (1.2%) Canon, Inc. (Japan) 77,700 3,629,230 Oil and gas (8.7%) BP PLC (United Kingdom) 704,841 4,738,710 Nexen, Inc. (Canada) 151,515 3,051,824 Petroleo Brasileiro SA ADR (Brazil) (S) 92,000 3,336,840 Royal Dutch Shell PLC Class B (United Kingdom) 256,675 7,490,722 Statoil ASA (Norway) 101,582 2,121,695 Technip SA (France) 11,968 963,009 Total SA (France) 74,364 3,834,796 Pharmaceuticals (6.8%) Fujirebio, Inc. (Japan) 96,500 3,419,565 Miraca Holdings, Inc. (Japan) 76,400 2,762,274 Novartis AG (Switzerland) 131,003 7,520,777 Roche Holding AG (Switzerland) 8,038 1,098,976 Sanofi-Aventis (France) 54,859 3,657,336 UCB SA (Belgium) 37,891 1,313,580 Photography/Imaging (0.4%) Altek Corp. (Taiwan) 829,418 1,231,855 Publishing (0.3%) United Business Media, Ltd. PLC (Ireland) 100,597 995,197 Real estate (2.6%) Brookfield Properties Corp. (Canada) (R) 165,508 2,588,025 Dexus Property Group (Australia) 1,297,177 1,072,486 Japan Retail Fund Investment Corp. (Japan) (R) 1,744 2,457,369 Soho China, Ltd. (China) 2,067,500 1,468,249 Retail (1.9%) Grupo Comercial Chedraui SA de CV (Mexico) (NON) 146,741 422,467 JB Hi-Fi, Ltd. (Australia) (S) 49,559 990,101 Myer Holdings, Ltd. (Australia) 181,608 660,312 PCD Stores, Ltd. (China) (NON) 5,836,000 1,842,824 PPR SA (France) 9,504 1,539,467 Software (1.1%) Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 81,437 3,204,546 Telecommunications (3.9%) BCE, Inc. (Canada) (S) 117,893 3,840,671 China Mobile, Ltd. (China) 161,500 1,653,746 Tele2 AB Class B (Sweden) 107,659 2,258,893 Vodafone Group PLC (United Kingdom) 1,477,587 3,648,022 Telephone (1.1%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 75,800 3,313,239 Tobacco (1.0%) Japan Tobacco, Inc. (Japan) 865 2,882,642 Transportation services (1.8%) ComfortDelgro Corp., Ltd. (Singapore) 1,584,000 1,830,727 Deutsche Post AG (Germany) 123,687 2,244,756 TNT NV (Netherlands) 40,794 1,096,764 Trucks and parts (1.4%) Aisin Seiki Co., Ltd. (Japan) 93,100 2,907,212 Toyoda Gosei Co., Ltd. (Japan) 55,200 1,217,988 Water Utilities (0.9%) Guangdong Investment, Ltd. (China) 4,984,000 2,601,571 Total common stocks (cost $248,352,570) U.S. TREASURY OBLIGATIONS (0.3%)(a) Principal amount Value U.S. Treasury Notes 4.5s, June 25, 2037 (i) $480,071 $516,426 U.S. Treasury Notes 3s, August 25, 2040 (i) 268,894 278,266 Total U.S. treasury obligations (cost $794,692) SHORT-TERM INVESTMENTS (6.4%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 12,875,333 $12,875,333 Putnam Money Market Liquidity Fund 0.15% (e) 5,023,286 5,023,286 U.S. Treasury Bills for an effective yield 0.23%, July 28, 2011 (SEGSF) 181,000 180,652 U.S. Treasury Bills with effective yields ranging from 0.17% to 0.31%, March 10, 2011 (SEGSF) 525,000 524,575 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.23%, December 16, 2010 (SEGSF) 121,000 120,967 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.36%, November 18, 2010 (SEGSF) 109,000 108,947 Total short-term investments (cost $18,833,487) TOTAL INVESTMENTS Total investments (cost $267,980,749)(b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $198,691,590) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/20/10 $9,492,174 $8,896,973 $595,201 British Pound Sell 10/20/10 3,058,648 3,006,564 (52,084) Canadian Dollar Buy 10/20/10 5,152,188 5,135,789 16,399 Euro Sell 10/20/10 2,657,382 2,493,855 (163,527) Norwegian Krone Buy 10/20/10 1,048,310 998,574 49,736 Swedish Krona Buy 10/20/10 4,697,315 4,356,537 340,778 Swiss Franc Sell 10/20/10 231,712 230,856 (856) Barclays Bank PLC Australian Dollar Sell 10/20/10 1,431,865 1,342,155 (89,710) British Pound Sell 10/20/10 3,033,978 2,982,507 (51,471) Euro Sell 10/20/10 749,315 702,935 (46,380) Hong Kong Dollar Sell 10/20/10 1,105,050 1,105,234 184 Japanese Yen Sell 10/20/10 5,597,121 5,541,830 (55,291) Swiss Franc Buy 10/20/10 364,789 353,895 10,894 Citibank, N.A. British Pound Buy 10/20/10 4,974,291 4,890,472 83,819 Danish Krone Sell 10/20/10 652,150 609,532 (42,618) Euro Sell 10/20/10 13,838,053 12,984,573 (853,480) Hong Kong Dollar Sell 10/20/10 735,265 734,242 (1,023) Norwegian Krone Buy 10/20/10 3,497,875 3,334,733 163,142 Singapore Dollar Sell 10/20/10 1,747,788 1,711,339 (36,449) Swiss Franc Sell 10/20/10 1,793,884 1,740,502 (53,382) Credit Suisse AG Australian Dollar Sell 10/20/10 1,112,526 1,042,477 (70,049) British Pound Sell 10/20/10 5,690,516 5,593,977 (96,539) Canadian Dollar Buy 10/20/10 929,316 906,649 22,667 Euro Sell 10/20/10 3,957,159 3,713,473 (243,686) Japanese Yen Buy 10/20/10 3,099,955 3,070,007 29,948 Norwegian Krone Sell 10/20/10 502,189 478,856 (23,333) Swedish Krona Buy 10/20/10 5,385,790 4,995,271 390,519 Swiss Franc Buy 10/20/10 350,523 340,022 10,501 Deutsche Bank AG Australian Dollar Sell 10/20/10 3,692,238 3,459,761 (232,477) Canadian Dollar Buy 10/20/10 1,132,513 1,105,173 27,340 Euro Buy 10/20/10 4,287,763 4,024,253 263,510 Goldman Sachs International Australian Dollar Buy 10/20/10 2,270,410 2,127,386 143,024 British Pound Sell 10/20/10 2,431,205 2,390,362 (40,843) Euro Buy 10/20/10 36,825 34,563 2,262 Japanese Yen Sell 10/20/10 248,649 241,973 (6,676) Norwegian Krone Sell 10/20/10 640,820 610,526 (30,294) Swedish Krona Buy 10/20/10 205,841 191,184 14,657 HSBC Bank USA, National Association Australian Dollar Buy 10/20/10 2,375,216 2,226,869 148,347 British Pound Buy 10/20/10 1,836,446 1,851,408 (14,962) Euro Sell 10/20/10 4,416,786 4,144,990 (271,796) Hong Kong Dollar Sell 10/20/10 1,174,150 1,173,113 (1,037) Norwegian Krone Buy 10/20/10 655,770 625,276 30,494 Swiss Franc Buy 10/20/10 907,896 880,722 27,174 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 3,545,645 3,322,913 222,732 British Pound Buy 10/20/10 3,909,067 3,843,534 65,533 Canadian Dollar Sell 10/20/10 784,384 764,977 (19,407) Euro Buy 10/20/10 544,324 510,798 33,526 Hong Kong Dollar Sell 10/20/10 940,285 939,037 (1,248) Japanese Yen Buy 10/20/10 7,588,186 7,504,851 83,335 Norwegian Krone Sell 10/20/10 2,905,306 2,769,308 (135,998) Singapore Dollar Sell 10/20/10 692,728 678,597 (14,131) Swedish Krona Sell 10/20/10 4,166,941 3,865,836 (301,105) Swiss Franc Sell 10/20/10 1,429,197 1,386,379 (42,818) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/20/10 2,853,984 2,672,187 181,797 British Pound Buy 10/20/10 31,899 31,367 532 Canadian Dollar Sell 10/20/10 2,820,533 2,753,751 (66,782) Euro Buy 10/20/10 1,214,261 1,139,028 75,233 Japanese Yen Buy 10/20/10 13,761,134 13,614,609 146,525 Swiss Franc Buy 10/20/10 2,926,665 2,838,844 87,821 State Street Bank and Trust Co. Australian Dollar Buy 10/20/10 1,028,083 963,351 64,732 Canadian Dollar Buy 10/20/10 141,917 138,397 3,520 Euro Buy 10/20/10 1,811,640 1,700,118 111,522 UBS AG Australian Dollar Sell 10/20/10 2,470,757 2,315,496 (155,261) British Pound Buy 10/20/10 105,595 103,817 1,778 Canadian Dollar Buy 10/20/10 98,145 95,740 2,405 Euro Buy 10/20/10 6,892,499 6,467,951 424,548 Norwegian Krone Sell 10/20/10 886,378 844,881 (41,497) Swiss Franc Buy 10/20/10 1,056,665 1,024,906 31,759 Westpac Banking Corp. Australian Dollar Buy 10/20/10 3,132,115 2,935,198 196,917 British Pound Sell 10/20/10 1,878,087 1,846,357 (31,730) Canadian Dollar Buy 10/20/10 925,912 903,864 22,048 Euro Buy 10/20/10 5,285,304 4,961,225 324,079 Japanese Yen Sell 10/20/10 17,562,566 17,372,885 (189,681) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $292,688,142. (b) The aggregate identified cost on a tax basis is $279,394,058, resulting in gross unrealized appreciation and depreciation of $34,418,762 and $12,973,628, respectively, or net unrealized appreciation of $21,445,134 (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $12,556,763. The fund received cash collateral of $12,875,333 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $177 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $19,566,835 and $14,543,549, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,133,822 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United Kingdom 18.4 % Japan 18.4 France 11.8 Canada 7.2 Germany 6.2 United States 4.0 Switzerland 5.9 China 3.9 Ireland 2.9 Singapore 2.6 Italy 2.3 Brazil 2.0 Australia 2.0 Spain 1.9 Netherlands 1.9 Denmark 1.3 Taiwan 1.1 Hong Kong 1.1 South Korea 1.0 Belgium 1.0 Czech Republic 0.9 Sweden 0.8 Norway 0.7 Finland 0.4 Greece 0.2 Mexico 0.1 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled 352,183 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,163,126 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $935,178. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $20,853,382 $ $ Capital goods 17,438,842 Communication services 16,983,631 Conglomerates 5,163,452 Consumer cyclicals 34,813,657 Consumer staples 17,369,555 Energy 26,575,379 Financial 84,128,762 Health care 20,194,815 Technology 13,197,729 Transportation 9,488,992 Utilities and power 15,002,544 Total common stocks U.S. Treasury Obligations Short-term investments 5,023,286 13,810,474 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts 973,317 Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $4,450,938 $3,477,621 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: November 24, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: September 30, 2010 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (93.2%)(a) Shares Value Advertising and marketing services (0.9%) Nu Skin Enterprises, Inc. Class A 17,700 $509,760 ValueClick, Inc. (NON) 44,500 582,060 Aerospace and defense (0.7%) Sturm Ruger & Co., Inc. (S) 59,500 811,580 Agriculture (0.6%) Andersons, Inc. (The) 19,300 731,470 Airlines (1.5%) Alaska Air Group, Inc. (NON) 9,900 505,197 Republic Airways Holdings, Inc. (NON) (S) 64,400 533,232 UAL Corp. (NON) (S) 21,800 515,134 US Airways Group, Inc. (NON) (S) 32,400 299,700 Biotechnology (4.6%) Alexion Pharmaceuticals, Inc. (NON) 11,300 727,268 Amylin Pharmaceuticals, Inc. (NON) 19,300 402,405 Auxilium Pharmaceuticals, Inc. (NON) (S) 15,300 379,134 BioMarin Pharmaceuticals, Inc. (NON) 16,700 373,245 Cubist Pharmaceuticals, Inc. (NON) 19,900 465,461 Exelixis, Inc. (NON) 30,632 120,077 Ironwood Pharmaceuticals, Inc. (NON) 23,200 236,176 Momenta Pharmaceuticals, Inc. (NON) (S) 18,300 275,415 Nabi Biopharmaceuticals (NON) 88,698 425,750 Sequenom, Inc. (NON) (S) 63,600 445,836 United Therapeutics Corp. (NON) 18,400 1,030,584 Viropharma, Inc. (NON) 40,100 597,891 Broadcasting (2.0%) DG FastChannel, Inc. (NON) 21,500 467,625 EchoStar Corp. Class A (NON) 68,900 1,314,612 Knology, Inc. (NON) 42,300 568,089 Cable television (0.5%) HSN, Inc. (NON) 19,800 592,020 Chemicals (5.3%) Ferro Corp. (NON) 63,700 821,093 Koppers Holdings, Inc. 32,900 884,023 Minerals Technologies, Inc. 16,200 954,504 NewMarket Corp. 4,500 511,560 OM Group, Inc. (NON) 20,300 611,436 Quaker Chemical Corp. 10,300 335,368 Stepan, Co. 7,300 431,503 W.R. Grace & Co. (NON) 66,000 1,844,040 Coal (0.5%) Walter Energy, Inc. 7,800 634,062 Commercial and consumer services (1.7%) Emergency Medical Services Corp. Class A (NON) 12,559 668,767 EZCORP, Inc. Class A (NON) 16 321 Great Lakes Dredge & Dock Co. 95,400 554,274 Orbitz Worldwide, Inc. (NON) 81,000 510,300 Sotheby's Holdings, Inc. Class A 10,000 368,200 Communications equipment (2.1%) ARRIS Group, Inc. (NON) 40,633 396,984 Plantronics, Inc. 47,400 1,601,172 Syniverse Holdings, Inc. (NON) 24,400 553,148 Computers (8.0%) Anixter International, Inc. (NON) 13,700 739,663 Brocade Communications Systems, Inc. (NON) 151,200 883,008 Checkpoint Systems, Inc. (NON) 41,000 834,350 Ixia (NON) 47,300 586,520 Magma Design Automation, Inc. (NON) 119,200 441,040 Monotype Imaging Holdings, Inc. (NON) 44,200 404,430 National Instruments Corp. 15,000 489,900 Polycom, Inc. (NON) 33,700 919,336 Quest Software, Inc. (NON) 65,900 1,620,481 Silicon Graphics International Corp. (NON) 30,600 237,456 SMART Modular Technologies (WWH), Inc. (NON) 88,700 534,861 Synchronoss Technologies, Inc. (NON) 20,300 361,543 VeriFone Systems, Inc. (NON) 25,000 776,750 Xyratex, Ltd. (United Kingdom) (NON) 50,700 752,388 Consumer finance (1.2%) Cardtronics, Inc. (NON) 32,200 496,846 Dollar Financial Corp. (NON) 21,800 454,966 Nelnet, Inc. Class A 20,200 462,176 Consumer goods (0.9%) hhgregg, Inc. (NON) (S) 26,100 646,236 Revlon, Inc. Class A (NON) 30,100 379,862 Consumer services (1.5%) Avis Budget Group, Inc. (NON) 107,400 1,251,210 WebMD Health Corp. (NON) 10,456 521,441 Electrical equipment (0.5%) II-VI, Inc. (NON) 7,700 287,441 Insteel Industries, Inc. 28,500 255,930 Electronics (5.7%) Cavium Networks, Inc. (NON) (S) 71,100 2,044,835 DDi Corp. 31,100 287,364 Elster Group SE ADR (Germany) (NON) 13,200 171,600 Integrated Device Technology, Inc. (NON) 87,800 513,630 Integrated Silicon Solutions, Inc. (NON) 44,000 378,840 PMC - Sierra, Inc. (NON) 78,200 575,552 Rubicon Technology, Inc. (NON) (S) 14,400 326,736 Sanmina-SCI Corp. (NON) 35,400 427,632 Silicon Laboratories, Inc. (NON) (S) 29,500 1,081,175 Skyworks Solutions, Inc. (NON) 28,200 583,176 TTM Technologies, Inc. (NON) 47,100 461,109 Energy (oil field) (1.7%) Cal Dive International, Inc. (NON) 62,200 340,234 Helix Energy Solutions Group, Inc. (NON) 44,400 494,616 Oceaneering International, Inc. (NON) 10,300 554,758 TETRA Technologies, Inc. (NON) 64,300 655,860 Energy (other) (0.3%) GT Solar International, Inc. (NON) (S) 46,200 386,694 Engineering and construction (0.3%) EMCOR Group, Inc. (NON) 16,200 398,358 Entertainment (0.6%) Cinemark Holdings, Inc. 23,200 373,520 National CineMedia, Inc. 19,600 350,840 Environmental (0.4%) Tetra Tech, Inc. (NON) 25,200 528,444 Financial (2.4%) AerCap Holdings NV (Netherlands) (NON) 148,707 1,759,204 BGC Partners, Inc. Class A 179,700 1,072,809 Forest products and packaging (1.0%) Boise, Inc. (NON) 89,100 578,259 KapStone Paper and Packaging Corp. (NON) 33,700 409,118 Neenah Paper, Inc. 17,443 265,134 Gaming and lottery (0.7%) Bally Technologies, Inc. (NON) 23,800 831,810 Health-care services (3.2%) Continucare Corp. (NON) 83,300 349,860 Gentiva Health Services, Inc. (NON) 18,500 404,225 Health Management Associates, Inc. Class A (NON) 68,300 523,178 HealthSouth Corp. (NON) 38,600 741,120 Lincare Holdings, Inc. 21,000 526,890 Magellan Health Services, Inc. (NON) 13,900 656,636 Providence Service Corp. (The) (NON) 24,500 401,555 Sciclone Pharmaceuticals, Inc. (NON) 73,500 194,040 Household furniture and appliances (0.8%) Select Comfort Corp. (NON) 86,200 584,436 Tempur-Pedic International, Inc. (NON) 11,100 344,100 Insurance (0.4%) Assured Guaranty, Ltd. (Bermuda) 29,000 496,190 Machinery (2.1%) Applied Industrial Technologies, Inc. 20,900 639,540 DXP Enterprises, Inc. (NON) 36,400 690,872 Lindsay Corp. (S) 20,500 888,060 NACCO Industries, Inc. Class A 3,300 288,387 Manufacturing (1.8%) Polypore International, Inc. (NON) 9,900 298,584 Smith (A.O.) Corp. 10,700 619,423 Standex International Corp. 15,700 379,783 TriMas Corp. (NON) 28,300 420,255 Trinity Industries, Inc. 20,200 449,854 Medical technology (3.6%) AGA Medical Holdings, Inc. (NON) (S) 22,752 317,618 Bruker Corp. (NON) 78,200 1,097,146 Cooper Cos., Inc. (The) 18,400 850,448 Medical Action Industries, Inc. (NON) 21,300 192,765 MELA Sciences, Inc. (NON) (S) 45,700 297,964 NxStage Medical, Inc. (NON) (S) 59,500 1,136,450 OraSure Technologies, Inc. (NON) 108,400 439,020 Metals (0.5%) Horsehead Holding Corp. (NON) 56,600 558,642 Oil and gas (3.5%) Atwood Oceanics, Inc. (NON) 16,600 505,470 Concho Resources, Inc. (NON) 19,000 1,257,230 Petroquest Energy, Inc. (NON) 29,743 181,135 Rosetta Resources, Inc. (NON) (S) 50,600 1,188,594 Stone Energy Corp. (NON) 39,800 586,254 W&T Offshore, Inc. (S) 41,609 441,055 Pharmaceuticals (3.6%) Akorn, Inc. (NON) 74,200 299,768 Cephalon, Inc. (NON) 5,700 355,908 Endo Pharmaceuticals Holdings, Inc. (NON) 24,400 811,056 Hi-Tech Pharmacal Co., Inc. (NON) (S) 34,800 704,352 Impax Laboratories, Inc. (NON) 35,000 693,000 Medicis Pharmaceutical Corp. Class A 22,000 652,300 Salix Pharmaceuticals, Ltd. (NON) 15,814 628,132 Somaxon Pharmaceuticals, Inc. (NON) (S) 50,200 195,278 Real estate (0.3%) Chimera Investment Corp. (R) 99,800 394,210 Restaurants (2.5%) AFC Enterprises (NON) 65,400 810,960 DineEquity, Inc. (NON) (S) 13,600 611,728 Domino's Pizza, Inc. (NON) 98,100 1,296,882 Papa John's International, Inc. (NON) 3,100 81,778 Ruth's Hospitality Group, Inc. (NON) 59,700 239,397 Retail (5.1%) Aeropostale, Inc. (NON) 20,700 481,275 AnnTaylor Stores Corp. (NON) 34,200 692,208 Big Lots, Inc. (NON) 15,100 502,075 DSW, Inc. Class A (NON) (S) 23,000 660,100 Genesco, Inc. (NON) 12,300 367,524 Jo-Ann Stores, Inc. (NON) 19,385 863,602 Kirkland's, Inc. (NON) 23,300 322,938 OfficeMax, Inc. (NON) 40,200 526,218 Schiff Nutrition International, Inc. (S) 28,700 235,340 Talbots, Inc. (The) (NON) (S) 51,000 668,100 Tractor Supply Co. 21,200 840,792 Schools (1.4%) Career Education Corp. (NON) 25,500 547,485 ITT Educational Services, Inc. (NON) (S) 7,400 519,998 Lincoln Educational Services Corp. (NON) (S) 40,100 577,841 Semiconductor (0.4%) Entegris, Inc. (NON) 114,000 532,380 Shipping (1.3%) CAI International, Inc. (NON) 50,800 770,636 Wabtec Corp. 15,700 750,303 Software (3.1%) Informatica Corp. (NON) 25,800 990,978 Lawson Software, Inc. (NON) 59,100 500,577 MedAssets, Inc. (NON) 34,300 721,672 TIBCO Software, Inc. (NON) 85,100 1,509,674 Technology (0.8%) Tech Data Corp. (NON) 23,400 943,020 Technology services (3.1%) Acxiom Corp. (NON) 24,600 390,156 Infospace, Inc. (NON) 45,800 396,628 LivePerson, Inc. (NON) 172,400 1,448,160 Travelzoo, Inc. (NON) 9,800 252,448 Unisys Corp. (NON) 43,750 1,220,625 Telecommunications (4.6%) ADTRAN, Inc. 24,200 854,260 Aruba Networks, Inc. (NON) 59,300 1,265,462 Iridium Communications, Inc. (NON) (S) 149,937 1,280,462 j2 Global Communications, Inc. (NON) 27,600 656,604 Loral Space & Communications, Inc. (NON) 14,000 730,800 NeuStar, Inc. Class A (NON) 18,800 467,368 Vonage Holdings Corp. (NON) 109,800 279,990 Textiles (1.2%) Perry Ellis International, Inc. (NON) 21,108 461,210 UniFirst Corp. 11,000 485,650 Warnaco Group, Inc. (The) (NON) 10,800 552,204 Transportation (2.0%) Fly Leasing, Ltd. ADR (Ireland) 64,100 846,120 TAL International Group, Inc. 62,600 1,516,172 Transportation services (0.6%) HUB Group, Inc. Class A (NON) 25,000 731,500 Trucks and parts (1.7%) ArvinMeritor, Inc. (NON) 92,500 1,437,450 Fuel Systems Solutions, Inc. (NON) (S) 16,500 645,315 Total common stocks (cost $93,315,333) INVESTMENT COMPANIES (4.8%)(a) Shares Value iShares Russell 2000 Growth Index Fund (S) 66,900 $5,000,106 MCG Capital Corp. 123,200 719,488 Total investment companies (cost $5,362,247) SHORT-TERM INVESTMENTS (19.3%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 19,163,662 $19,163,662 Putnam Money Market Liquidity Fund 0.15% (e) 4,058,668 4,058,668 Total short-term investments (cost $23,222,330) TOTAL INVESTMENTS Total investments (cost $121,899,910) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $120,170,515. (b) The aggregate identified cost on a tax basis is $122,176,815, resulting in gross unrealized appreciation and depreciation of $22,741,553 and $4,031,979, respectively, or net unrealized appreciation of $18,709,574. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $18,532,421. The fund received cash collateral of $19,163,662 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,087 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $17,401,454 and $17,149,900, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $8,936,150 $ $ Capital goods 9,039,276 Communication services 6,126,966 Consumer cyclicals 15,452,610 Consumer staples 7,720,158 Energy 7,225,962 Financial 5,136,401 Health care 17,947,951 Technology 27,890,997 Transportation 6,467,994 Total common stocks Investment companies 5,719,594 Short-term investments 4,058,668 19,163,662 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: November 24, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 24, 2010
